DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 11 recites the limitation "the reset valve" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a reset valve therefore, it is unclear what valve applicant is referring to. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat (US 20150174305 A1) in view of Sirokman (US 20030212337 A1), and further in view of Tibbs (US 3750692 A).
	Regarding claim 1, Bharat teaches a gas collection unit (chest tube drainage system (102)) for use in monitoring and tracking a discharge of air from a patient (chest tube drainage 
	Sirokman teaches a first valve (chest drain valve (54)) regulating the passage of air flow from the patient into the first chamber (chest drain valve (54) is a one-way valve allowing fluid and air to be withdrawn from chest cavity (51), see Paragraph [0034]); and a third valve (vacuum inlet control valve (24)) in fluid communication with water-seal chamber (40), see Figures 1-2), the third valve is subjected to a suction (valve (24) is a vacuum inlet control valve, see Paragraph [0033]).
	Bharat and Sirokman are analogous art because both deal with a underwater chest drainage system.
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the chest tube drainage system of Bharat and 
Bharat and Sirokman teaches all of the limitations as discussed above. However, Bharat and Sirokman does not explicitly disclose a second valve in communication with the first chamber, the second valve being configured to regulate the passage of air exiting the first chamber for passage into the second chamber; and wherein indicia is present on the housing to monitor the movement of fluid into and out of the second chamber.
Tibbs teaches a second valve in communication with the first chamber (valve (42) in communication with chamber (12), see Figure 3), the second valve being configured to regulate the passage of air exiting the first chamber for passage into the second chamber (upon rotation of valve (42) the chamber (12) is either in communication with second chamber (14) or ambient atmosphere, see Col. 2 lines 32-48); and wherein indicia is present on the housing to monitor the movement of fluid into and out of the second chamber (see Figure 1).
Bharat, Sirokman, and Tibbs are analogous art because all deal with a chest drainage system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the chest drainage system of Modified Bharat and further include a second valve located between the first/second chamber and indicia on the housing, as taught by Tibbs. Tibbs teaches a single unit drainage apparatus which, among other features, includes a positive pressure regulation, means for selectively draining the main 
Regarding claim 3, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 1. Sirokman further teaches wherein the third valve is a two-way valve (see Figure 1) (see Paragraph [0034]). Tibbs further teaches wherein the second valve is a two-way valve (an appropriate two-way stopcock or valve (42) is rotatably received within the tube section (34) through the open upper end thereof, see Col. 2 lines 32-44). 
Regarding claim 5, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 1. Sirokman further teaches wherein the first valve (54) is located within a first tube entering the first chamber (see Figure 1).
Regarding claim 6, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 1. Sirokman further teaches the first valve is a one-way valve that directs air flow from the patient into the first chamber (chest drain valve (54) allows air and fluid to flow into the collection chamber (36), see Paragraph [0034]) but prevents fluid from entering the chest cavity from the chamber (see Paragraph [0034]), therefore implying that the first valve is actuated into an open position.
Regarding claim 7, modified Bharat and Grziwa, as applied in claim 6, teach all of the limitations, as discussed above. Tibbs further teaches wherein the second valve is closed to prevent air escaping the first chamber (the valve (42) is rotatable to close chamber (12) to ambient air, see Col. 2 lines 32-48), the fluid passes from the first chamber to the second chamber as air is discharged from the patient (when the valve is closed to ambient air chamber (12) is in fluid communication with chamber (14), see Figure 3), the volume of air discharged is collected and measured over a period of time (there appears to be a scale on the end of tube (54) to measure the volume of a chamber (14), see Figure 3).
Regarding claim 8, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 1. Sirokman further teaches the first valve can prevent fluid from entering the chest cavity (see Paragraph [0034]).  Given that the first valve has a closed position, no air/fluid can pass through at that instance, regardless of the direction of air/fluid flow.  Therefore, the first valve as taught in Sirokman can be actuated to a closed position to prevent air flow from reaching the first chamber.
Regarding claim 9, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 5. Tibbs further teaches wherein the second valve (42) is located within a second tube exiting the first chamber (valve (42) is rotatably received in within the tube section (34), see Figure 3).
Regarding claim 10, Bharat, Sirokman, and Tibbs teach all of the limitations, as discussed above in claim 5. Tibbs further teaches wherein the second valve is configured to selectively release pressure within the first chamber (the second valve (42) selectively allows chamber (12) to communicate with the atmosphere, reducing pressure, see Col. 2 lines 32-48).
Allowable Subject Matter
Claims 2, 4, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 14-20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
12.	Claim 2 and 4 would be allowable for reciting, inter alia, “wherein the first valve is a three-way valve” and  “wherein the first valve is located within a reusable T-connector for communicating with the patient.”.
Sirokman teaches all of the limitations as discussed above in claim 1. However, Sirokman teaches the first valve to be a one-way valve to allow fluid/air flow into the collection chamber without allowing fluid/air back into the pleural cavity. Sirokman fails to teach the first valve being a three-way valve placed in a T-connector. It would be unreasonable to modify the valve of Sirokman to be a three-way valve because there is no pathways for the valve to connect to. In the instant application the three-way valve is used to connect to the pleural cavity to an air evacuation unit as well as a gas collection unit. Since the fluid valve of Sirokman is only for the purpose of allowing fluid to flow into the gas collection chamber, it would be unreasonable to combine any three-way valve into the device of Sirokman. Therefore, is no prior art that reads on the combination of limitations. The combination of limitations would be considered allowable if rewritten in independent format. 
13.	Claim 11 and 13 would be allowable for reciting, inter alia, “wherein the fluid passes from the second chamber to the first chamber as the first valve is in a closed position and the 
Tibbs teaches all of limitation as described above in claim 1. However, Tibbs fails to teach wherein the second valve (42) is operated in relation to a third valve which selectively controls amount the negative pressure. Sirokman teaches a third valve, but not how it functionally operates with a second valve within a chest drainage system. It would be unreasonable to interpret these two separate valving combinations to have a certain relationship that effects the overall system. There is no prior art that disclose these combination of limitations. Therefore, these combination of limitations would be considered allowable. Claim 12 would be allowable for depending on claim 11. 
14.	Claim 14 would be allowable for reciting, inter alia, “an air evacuation device including: a bottle having a collection tube in communication with the patient; a seal chamber in communication with the bottle via a first air tube; and a jar in communication with the seal chamber via a second air tube, the jar having a vacuum tube in communication with the interior volume of the jar, the jar being under vacuum pressure; wherein operation of the set of valves changes modes of use”.
Aa applied to Claim 1, Modified Bharat teaches all of the limitations as discussed above. However, Modified Bharat does not explicitly disclose an air evacuation device connected to the gas collection system via the first, second, and third valves. While devices like Bharat, Sirokman, Tibbs, and Grziwa teaches a chest drainage system that evacuates air and collects gas, these device are generally all within one single unit. Since the chest drainage system of Modified Bharat already has multiple combinations to read on the valving configuration of the Claims 15-20 would be allowable for depending from claim 1. 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charlez (US 20040260255 A1) teaches a gas collection unit for use in monitoring and tracking a discharge of air from a patient (199), comprising: a housing (110) containing a first chamber (102), a second chamber (120), the chambers being in fluid communication with one another (see Figure 1), the housing including a fluid in the second chamber (see Paragraph [0060]); a second valve (103) in communication with the first chamber (see Figure 1); and a third valve (108) in communication with the second chamber separate from the second valve (see Figure 1), the third valve is subjected to a suction (see Paragraph [0062]); wherein indicia (130) is present on the housing to monitor the movement of fluid into and out of the second chamber (see Figure 1). However, Charlez does not explicitly disclose a third chamber; a first valve regulating the passage of air flow from the patient into the first chamber; and the second valve being configured to regulate the passage of air exiting the first chamber for passage into the second chamber.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (3/23/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        29 March 2022